Citation Nr: 0529951	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  01-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office
in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than September 28, 
1998, for the award of a 60 percent evaluation for hepatitis.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to April 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Fort 
Harrison, Department of Veterans Affairs (VA) Medical & 
Regional Office (RO).  The RO granted a 60 percent evaluation 
for hepatitis, effective May 23, 2001.  The veteran appealed 
the assignment of the effective date.

In a January 2002 decision, the Board granted an effective 
date of February 18, 1999, for the award of the 60 percent 
evaluation for hepatitis.  The veteran appealed the denial of 
an effective date earlier than February 18, 1999, to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2002, the Secretary of VA and the veteran (parties) 
filed a joint motion to vacate the part of the Board decision 
that denied an effective date earlier than February 18, 1999, 
for the award of the 60 percent evaluation for hepatitis 
stating that VA had been put on notice of outstanding VA 
medical records and had failed to obtain them.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits).  The Court granted the motion that same month.

In July 2003, the Board remanded the claim for additional 
development and adjudicative action in compliance with the 
joint motion for remand.  While the case was in remand 
status, the RO granted an effective date of September 28, 
1998, for the award of the 60 percent evaluation for 
hepatitis.  The case has been returned to the Board for 
further appellate review. 

In October 2001, the veteran had a hearing before a Veterans 
Law Judge who is no longer employed with the Board.  In 
September 2005, the veteran was informed of such and was 
offered an opportunity to have a new hearing with another 
Veterans Law Judge.  He was told that if he did not respond 
within 30 days that it would assume he did not want another 
hearing.  The record reflects the veteran did not respond.  
Thus, the Board finds that there is no hearing request 
pending at this time and it may proceed with the appeal.


FINDINGS OF FACT

1.  In December 1995, the RO continued the noncompensable 
evaluation for hepatitis.  The veteran was notified of this 
determination and of his appellate rights and did not appeal 
the determination.  

2.  A September 28, 1998, VA clinical record is an informal 
claim for increase for hepatitis.  

3.  A 60 percent evaluation was not factually ascertainable 
within one year of the September 1998 claim.  


CONCLUSION OF LAW

An effective date earlier than September 28, 1998, for the 
award of a 60 percent evaluation for hepatitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 3.157, 
3.400, 4.115, Diagnostic Code 7530 (2005), 20.1103 (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2004 letter.  As to the part of the 
notice where VA must inform the veteran of the evidence 
necessary to establish an earlier effective date, the Board 
notes that the July 2004 letter did not provide the veteran 
with such evidence.  Rather, it informed him of the evidence 
necessary to substantiate a claim for service connection.  
Regardless, the veteran has not been harmed by such failure 
as the record reflects he has actual notice of the evidence 
necessary to substantiate a claim for an earlier effective 
date for an increased evaluation.  Specifically, in the 
August 2002 joint motion, signed by the veteran through 
counsel, the parties addressed the provisions of 38 C.F.R. 
§ 3.157, which could entitle him to an earlier effective 
date.  This is the regulation that allowed him to be granted 
the earlier effective date of September 28, 1998.  Therefore, 
any failure of VA to inform him of the evidence necessary to 
establish an earlier effective date for the increased 
evaluation is harmless due to actual knowledge on behalf of 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the July 2004 
letter, VA informed him it had a duty to obtain any records 
held by any federal agency.  It also informed him that on his 
behalf, VA would make reasonable efforts to obtain records 
that were not held by a federal agency, such as records from 
state or local governments, private doctors and hospitals, or 
current or former employers.  Finally, it told him that if he 
had any information relevant to his appeal, he could submit 
that to VA.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was issued prior to the issuance of the 
VCAA-compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  He was provided an opportunity at that 
time to submit additional evidence.  A supplemental statement 
of the case was issued in May 2005, which gave him 60 days to 
submit additional evidence.  Thus, the Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard, 4 Vet. App. 
384.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from September 1998 to February 2005.  VA has 
not provided an examination in connection with the claim for 
an earlier effective date for the award of the 60 percent 
evaluation; however, this does not prejudice the veteran, as 
an examination that post dates his date of claim in September 
1998 would not assist him in obtaining an effective date 
earlier than the date of claim.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.156, 3.157, 3.400.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to him.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); see 
38 C.F.R. 3.400.  An effective date for a claim for increase 
may be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2005); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  38 C.F.R. 3.157(b)(1). 

The Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than September 28, 1998, for the grant 
of the 60 percent evaluation for hepatitis.  

In this case, there are rating decisions issued in August 
1977, April 1980, August 1991, and December 1995, which 
either assigned the noncompensable evaluation for hepatitis 
or continued it.  The record reflects the veteran was 
notified of each of these decisions, including his appellate 
rights, and did not appeal the determinations.  Those 
decisions are all final in the absence of clear and 
unmistakable error, see 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103, and an effective date earlier than December 1995 
is legally precluded.  The August 1991 rating decision has 
already been attacked as containing clear and unmistakable 
error, and it was determined, in the January 2002 Board 
decision, that the 1991 decision did not contain such error.  
Therefore, the veteran is collaterally estopped from claiming 
clear and unmistakable error in that decision.  See Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).

The next time the veteran submitted a claim for an increased 
evaluation for hepatitis was on February 22, 1999.  There are 
VA treatment records, however, dated prior to the date of the 
veteran's claim.  As they are VA treatment records, which 
relate to the service-connected disability, they are 
considered informal claims for increase.  38 C.F.R. 
§ 3.157(b).  Here, the earliest VA treatment record 
addressing hepatitis after 1995 is the September 28, 1998, 
treatment record.  The RO properly applied the provisions of 
§ 3.157(b)(1) and determined that September 28, 1998, was the 
date of the veteran's claim for increase and granted the 
60 percent evaluation for hepatitis as of that date, stating 
that the treatment record had shown an increase in the 
veteran's disability.  

Because September 28, 1998, is the date of claim, the Board 
must determine whether an increase in the disability was 
factually ascertainable within one year of September 28, 
1998.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As 
stated above, there are no treatment records, either private 
or VA, dated within one year from September 28, 1998, upon 
which to make a determination that the increase of the 
service-connected disability occurred within one year of the 
date of claim.  Therefore, the date of claim is the earliest 
effective date that can be granted for the award of the 
60 percent evaluation for hepatitis.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  

For the above reasons, the Board finds that the preponderance 
of the evidence is against a finding that an effective date 
earlier than September 28, 1998, for the awards of a 
60 percent evaluation for hepatitis and a total rating for 
compensation based upon individual unemployability is 
warranted.  There is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.  




ORDER

An effective date earlier than September 28, 1998, for the 
award of a 60 percent evaluation for hepatitis is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


